Citation Nr: 0924630	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  06-03 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for prostate cancer, 
status post radical prostate removal with erectile 
dysfunction.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1962 to December 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs Regional Office in Houston, 
Texas.

The issues of entitlement to service connection for prostate 
cancer and entitlement to service connection for hypertension 
on a secondary basis are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence, overall, demonstrates that the Veteran's 
hypertension was not incurred while on active duty from July 
1962 to December 1965.


CONCLUSION OF LAW

Service connection for hypertension on a direct or 
presumptive basis is not established.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Hypertension will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service discharge.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In general, 
service connection requires: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

The Veteran claims that he merits service connection for 
hypertension, as secondary to prostate cancer.  Because the 
claim for service connection for prostate cancer must be 
remanded for further development, so must the claim for 
hypertension on a secondary basis, as they are inextricably 
intertwined.  However, the Board will address service 
connection for hypertension on a direct and presumptive 
basis.  

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Evidence submitted by the 
appellant includes medical records detailing treatment by VA, 
Dr. "C.", M.D. Anderson Cancer Center, and Memorial Hermann 
Baptist Orange Hospital for several medical conditions, 
including hypertension.  Based on the above, the evidence 
indeed shows a current disability.

The second requirement for service connection on a direct 
basis is evidence of in-service incurrence of an injury or 
disease.  The service treatment records (STRs) are silent for 
any complaints, treatments, or diagnoses of hypertension.  
This provides evidence against the claim.

Post-service, it is significant that the Veteran does not 
appear to have manifested hypertension until 1984, which is 
19 years after discharge from service.  The United States 
Court of Appeals for the Federal Circuit has determined that 
such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 230 
F.3rd 1330, 1333 (Fed. Cir. 2000).

The third requirement for establishing service connection is 
competent evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  The competent 
evidence of record provides evidence against a finding of a 
nexus between the veteran's hypertension and his period of 
active service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).  Specifically, the 
Veteran began treatment for hypertension approximately 
nineteen years after separation from service.  

To fulfill the burden of proof for service connection, the 
medical evidence must demonstrate that the current disability 
was at least as likely as not (a 50 percent probability) 
caused by, or a result of the claimed in-service injury or 
disease.  The medical evidence submitted does not make any 
mention of the Veteran's service in regard to his 
hypertension.

The Veteran was afforded a VA medical examination in June 
2004.  The examiner noted that the Veteran suffers from 
hypertension and that the onset of hypertension occurred 20 
years prior, placing the onset in approximately 1984.  The 
examiner did not relate the Veteran's hypertension to his 
period of service, providing evidence against this claim for 
service connection on a direct or presumptive basis.  

Simply stated, the Board finds that the treatment records and 
VA examination provide evidence against this claim, 
indicating a disorder that began many years after service 
without connection to service.  

The Board finds that the service treatment records and the 
post-service medical records are evidence against the claim 
of service connection on a direct or presumptive basis.  In 
summary, the medical evidence of record does not support the 
contention that the Veteran's hypertension is connected to 
service and provides evidence against such a finding.  The 
Board must also find that the service and post-service 
treatment records indicate a condition that did not manifest 
for many years after service.  Indeed, the Veteran has not 
alleged that his hypertension began in service or was 
manifested within the first postservice year.

Based on the above, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for hypertension on a 
direct or presumptive basis.  In denying his claim, the Board 
has considered the doctrine of reasonable doubt; however, as 
the preponderance of the evidence is against the Veteran's 
claim, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Duty to notify and to assist

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in January 2004 and March 2006.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In this case, although the original notice provided 
did not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
notice was provided in the post adjudication March 2006 
letter; in any event, such timing error was harmless given 
that service connection is being denied, and hence no rating 
or effective date will be assigned with respect to this 
claimed condition.  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The RO obtained VA treatment records and the Veteran provided 
information to obtain private treatment records.  The Veteran 
was afforded a VA examination in June 2004.

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  


ORDER

Service connection for hypertension, on a direct or 
presumptive basis, is denied.


REMAND

The Veteran filed an original claim for service connection 
for prostate cancer in December 2003, which the RO denied in 
a June 2004 rating decision.

In the Veteran's VA Form 9 Substantive Appeal, submitted in 
December 2005, the Veteran stated, "I also submit this 
appeal under provisions in 38 C.F.R. § 3.309(d), Radiation 
exposure."  The Veteran contended that he was assigned to an 
artillery unit and performed maintenance on the missile 
guidance system of "nuclear warheads used on Hercules 
missile".  The Veteran also claimed that his use of radar 
and various chemicals have some connection to his prostate 
cancer.

The RO requested information regarding any exposure to 
radiation during the Veteran's service.  In August 2006, the 
National Personnel Records Center (NPRC) responded that there 
is no evidence of radiation exposure in the Veteran's service 
records, and a DD 1141 is not a matter of record.  The NPRC 
verified the Veteran's MOS as a missile crewman.

In February 2009, the RO issued the Veteran a VCAA notice for 
his claim for prostate cancer on a presumptive basis due to 
both exposure to radiation and exposure to chemicals.  
However, the RO did not readjudicate the claim to incorporate 
the new claim of service connection on a presumptive basis by 
issuing a new Supplemental Statement of the Case.

When VA's the duty to notify is not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ, such 
notice errors may be cured by issuance of a fully compliant 
notice, followed by readjudication of the claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

Until the RO readjudicates the case by way or a rating 
decision or supplemental statement of the case after 
providing fully compliant VCAA notification, issuing a final 
Board decision would be prejudicial to the appellant due to 
the error in the timing of his notice.    

38 C.F.R. § 3.309(d) includes a list of diseases subject to 
presumptive service connection specific to radiation-exposed 
veterans.  The diseases listed shall be granted service 
connection if they become manifest in a radiation-exposed 
veteran pursuant to the regulations.  Veterans exposed to 
radiation are generally monitored through the use of 
dosimetry badges while serving in a position that exposes one 
to radiation.  There is no evidence in the service records 
that the Veteran was ever monitored by way of a dosimetry 
badge, nor that he had service in any of the locations and 
times listed in 38 C.F.R. § 3.309(d)(3).  Therefore, 
38 C.F.R. § 3.309 does not apply to this Veteran.

Under 38 C.F.R. § 3.311, when a Veteran is claiming that a 
radiogenic disease (including prostate cancer) is service-
connected, VA must first determine the exposure and dose of 
radiation to which the Veteran may have been exposed.  A 
request must be made for any available records concerning the 
Veteran's exposure to radiation.  

All such records must be forwarded to the Under Secretary 
for Health, who is responsible for preparing a dose 
estimate, to the extent feasible, based on available 
methodologies.  The Under Secretary for Benefits should 
determine whether or not the Veteran's disease resulted from 
exposure to radiation in service and should so inform the RO 
in writing, including the rationale for the conclusion.  The 
factors to consider in this conclusion include: (1) the 
probable dose, (2) the relative sensitivity of the involved 
tissue to induction by ionizing radiation of the specific 
pathology, (3) the Veteran's gender and pertinent family 
history, (4) age at the time of exposure, (5) the time-lapse 
between exposure and onset of the disease, and (6) the 
extent to which exposure to radiation or other carcinogens 
outside of service may have contributed to development of 
the disease.  

If there is any material difference between an estimate of 
radiation dose from a credible source submitted by the 
Veteran, and dose data derived from official service records 
(ordinarily if one estimate is at least double the other 
estimate), the estimates and supporting documentation must be 
referred to an independent expert, selected by the Director 
of the National Institutes of Health, who should prepare a 
separate radiation dose estimate for consideration in 
adjudication of this claim.

Regarding the claim for hypertension, in a statement received 
in April 2009, the Veteran's representative contended that 
the Veteran's hypertension "is not shown in service but 
could be related to the prostate cancer and overall decline 
in his health as a result of radiation exposure."  

As the Veteran is claiming service connection for 
hypertension as secondary to prostate cancer, the Board finds 
that this issue is inextricably intertwined with the issue of 
service connection for prostate cancer, which the Board 
cannot yet adjudicate at this time.  Additionally, the Board 
must obtain a medical opinion regarding any possible 
connection between the Veteran's hypertension and his 
prostate cancer.

The Board must therefore defer the claim for service 
connection for hypertension until both issues have been 
allowed additional development.

Accordingly, the case is REMANDED for the following action:

1.  The RO should forward the Veteran's 
records, including service records, 
service treatment records and his 
statements to the Under Secretary for 
Health, who is responsible for preparing a 
dose estimate, to the extent feasible, 
based on available methodologies.

2.  If there is any material difference 
between an estimate of dose from a 
credible source submitted by the Veteran, 
and dose data derived from official 
service records (ordinarily if one 
estimate is at least double the other 
estimate), the estimates and supporting 
documentation must be referred to an 
independent expert, selected by the 
Director of the National Institutes of 
Health, who should prepare a separate 
radiation dose estimate for consideration 
in adjudication of this claim.

3.  The Under Secretary for Benefits 
should determine whether or not the 
Veteran's disease resulted from exposure 
to radiation in service and should so 
inform the RO in writing, including the 
rationale for the conclusion.  The factors 
to consider in this conclusion include: 
(1) the probable dose, (2) the relative 
sensitivity of the involved tissue to 
induction by ionizing radiation of the 
specific pathology, (3) the Veteran's 
gender and pertinent family history, (4) 
age at the time of exposure, (5) the time-
lapse between exposure and onset of the 
disease, and (6) the extent to which 
exposure to radiation or other carcinogens 
outside of service may have contributed to 
development of the disease.

4.  The RO should obtain a VA medical 
opinion to address whether prostate cancer 
could have caused or aggravated the 
Veteran's hypertension, including a 
discussion of any possible connection 
between the two diseases.  A medical 
examination is not necessary.

5.  After completing the above 
development, the RO should readjudicate 
the claim on appeal, considering any new 
evidence secured, and incorporating both 
the presumptive basis claim for prostate 
cancer and the secondary service 
connection claim for hypertension.  If the 
disposition remains unfavorable, the RO 
should furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
the applicable opportunity to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
HOLLY E. MOEHLMANN,
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


